Title: To Thomas Jefferson from Richard Claiborne, 30 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 30th March 1781.

The great demands which are made upon me of late for the purchasing department under my direction, obliges me to beg your Excellency for a Warrant on the Treasury for the sum which is to be appropriated for the purpose of the said department, of the late emission of the Assembly.
I have lately received an appointment of Quarter Master for the Troops in Continental service in this state. This branch of business will likewise require a considerable sum as the exigencies of the service will render it Necessary to make disbursements to answer the immediate calls or purposes of the Army. I beg leave to ask your Excellency how much money you will be pleased to furnish to enable me to discharge the duties of this department?
All the appointments heretofore made in the field business, cease, unless renewed by me; so that draughts made to the Executive for any thing to be done in that line except by myself, will not be proper. I shall now have it in my Power to Judge of the resources of the one Department, and the Necessities of the other and to act for the good of both.
I have the honor to be with the highest respect Your Excellency’s Most obedient Humble Servant,

Rd ClaiborneDQMr. S. V.

